Citation Nr: 1001309	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  09-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for stomach ulcers.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for myocardial 
infarction residuals with congestive heart failure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from December 1972 to 
December 1995, when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  Jurisdiction over this case 
was subsequently transferred to the Montgomery, Alabama RO.

In November 2009, the Veteran testified during a video 
conference hearing before the undersigned.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

The issue of entitlement to service connection for myocardial 
infarction residuals with congestive heart failure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On November 6, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of the appeals for service 
connection for stomach ulcers, a right hip disorder and 
hypertension was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal in regard 
to the issues of service connection for stomach ulcers, a 
right hip disorder and hypertension have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204.  At his 
November 6, 2009 video conference hearing and in a 
correspondence dated the same day, the Veteran notified the 
Board that he wished to withdraw his claims for service 
connection for stomach ulcers, a right hip disorder and 
hypertension, and, hence, there remain no allegations of 
error of fact or law for appellate consideration of these 
issues.  Accordingly, the Board does not have jurisdiction to 
review these claims and they are dismissed.


ORDER

The appeal of the claim of entitlement to service connection 
for stomach ulcers is dismissed.

The appeal of the claim of entitlement to service connection 
for a right hip disorder is dismissed.

The appeal of the claim of entitlement to service connection 
for hypertension is dismissed.


REMAND

A review of the claims folder indicates that the Veteran's 
complete service treatment records are unavailable, as 
referenced in the June 2008 rating decision and reaffirmed in 
the June 2008 notification letter and January 2009 statement 
of the case (SOC).  Although the RO, in January 2009, made a 
formal finding on the unavailability of the Veteran's service 
records, there is no documentation in the claims folder that 
the RO made attempts through the National Personnel Records 
Center (NPRC) to obtain the Veteran's complete military 
service records.  Further efforts in this regard are 
necessary.  

At his video conference hearing the Veteran testified that 
while in service in July/August 1995 he became dizzy and 
experienced shortness of breath and was "rushed" to the 
Blanchfield Army Community Hospital at Fort Campbell by 
ambulance and was admitted to ICU for three days.  Hearing 
Transcript (Tr.) pp. 3, 10.  The records of this incident are 
not associated with the claims folder and are presumably a 
part of the service treatment records that have not been 
obtained.  An effort to obtain any in-patient records as may 
document this should be undertaken.  

Lastly, in July 1995 the Veteran had a series of 
electrocardiograms (ECG).  Test results on one of the reports 
indicated nonspecific lateral T abnormalities and 
"Borderline ECG."  In August 1995 the Veteran had a chest 
x-ray performed due to complaints of chest pain.  As noted 
earlier, the Veteran testified at his video conference 
hearing that he was hospitalized in 1995 for symptoms related 
to a heart disorder.  In light of this evidence, on remand, 
the Veteran should be scheduled for a VA examination in order 
to identify his current heart disorder and to obtain a 
medical opinion that addresses whether he has a heart 
disorder that is related to his period of active military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all service 
treatment records from NPRC.  If no 
further records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the Veteran 
should be notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

2.  Likewise, a request for in-patient 
clinical medical records should be made 
for treatment received at Blanchfield Army 
Community Hospital at Fort Campbell where 
the Veteran reportedly received treatment 
sometime between June and August 1995 for 
symptoms related to a heart disorder.

3.  Then, schedule the Veteran for a VA 
heart examination.  The claims folder, 
which should include copies of all 
available service treatment records, 
should be made available to, and reviewed 
by, the examiner.  

All appropriate tests and studies should 
be performed and the examiner should 
identify any current heart disorder.  
Based on a thorough review of the evidence 
of record, the examiner should provide an 
opinion as to the medical probabilities 
that the Veteran has a current heart 
disorder that is related to his active 
military service, and any findings noted 
therein.  Specifically, for any heart 
disorder found, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
it had its onset in service.  The examiner 
should provide a complete rationale for 
the conclusion(s) reached to include, as 
appropriate, citation to specific evidence 
of record and/or medical authority.  

4.  Thereafter, readjudicate the claim 
based on the whole record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided an updated supplemental statement 
of the case that includes a summary of all 
evidence and applicable laws and 
regulations pertinent to the issues on 
appeal and an appropriate opportunity to 
respond thereto.  Then, if in order, 
return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


